        Case 1-18-47393-nhl   Doc 10   Filed 03/22/19   Entered 03/22/19 22:50:16




                                           Certificate Number: 05781-NYE-DE-032487977
                                           Bankruptcy Case Number: 18-47393


                                                          05781-NYE-DE-032487977




               CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on March 22, 2019, at 7:39 o'clock PM PDT, Joseph Harten
completed a course on personal financial management given by internet by Sage
Personal Finance, a provider approved pursuant to 11 U.S.C. § 111 to provide an
instructional course concerning personal financial management in the Eastern
District of New York.




Date:     March 22, 2019                   By:      /s/Allison M Geving


                                           Name: Allison M Geving


                                           Title:   President
